Name: Commission Regulation (EC) NoÃ 743/2006 of 17 May 2006 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) NoÃ 1484/95
 Type: Regulation
 Subject Matter: prices;  animal product
 Date Published: nan

 18.5.2006 EN Official Journal of the European Union L 130/17 COMMISSION REGULATION (EC) No 743/2006 of 17 May 2006 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 5(4) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (2), and in particular Article 5(4) thereof, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (3), and in particular Article 3(4) thereof, Whereas: (1) Commission Regulation (EC) No 1484/95 (4), fixes detailed rules for implementing the system of additional import duties and fixes representative prices in the poultrymeat and egg sectors and for egg albumin. (2) It results from regular monitoring of the information providing the basis for the verification of the import prices in the poultrymeat and egg sectors and for egg albumin that the representative prices for imports of certain products should be amended taking into account variations of prices according to origin. Therefore, representative prices should be published. (3) It is necessary to apply this amendment as soon as possible, given the situation on the market. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1484/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 18 May 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 806/2003. (3) OJ L 282, 1.11.1975, p. 104. Regulation as last amended by Commission Regulation (EC) No 2916/95 (OJ L 305, 19.12.1995, p. 49). (4) OJ L 145, 29.6.1995, p. 47. Regulation as last amended by Regulation (EC) No 578/2006 (OJ L 100, 8.4.2006, p. 7). ANNEX to the Commission Regulation of 17 May 2006 fixing representative prices in the poultrymeat and egg sectors and for egg albumin, and amending Regulation (EC) No 1484/95 ANNEX I CN code Description Representative price (EUR/100 kg) Security referred to in Article 3(3) (EUR/100 kg) Origin (1) 0207 12 90 Chickens, plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as 65 % chickens , or otherwise presented, frozen 96,7 6 01 106,8 3 02 0207 14 10 Boneless cuts of fowl of the species Gallus domesticus, frozen 172,0 44 01 208,6 27 02 274,2 8 03 0207 25 10 Turkey carcases, known as 80 % turkeys, frozen 170,0 0 01 0207 27 10 Boneless cuts of turkey, frozen 214,4 25 01 261,2 11 03 1602 32 11 Preparations of uncooked fowl of the species Gallus domesticus 192,0 28 01 167,9 40 02 (1) Origin of imports: 01 Brazil 02 Argentina 03 Chile.